DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer (US 2003/0213626) in view of Sprinkle et al. (US 2005/0115760, hereafter “Sprinkle”). 
With respect to claim 1, Hafendorfer discloses a battery powered driver for propelling a wheeled ground surface modifying machine (abstract, Fig. 1 and ¶ 12), the driver comprising: at least one wheel contacting a ground surface (Fig. 1, 20/22); a battery-powered electric motor (¶ 31); control circuitry (Fig. 1, 32) configured to manage delivery of electrical battery power to the electric motor to control a speed of the driver (¶ 52, “speed of the vehicle 10 is proportional to the arcuate length of pedal travel”); at least one pedal attached to a pedal axle (¶ 34, pedals 52 and 53), the at least one pedal being tiltable in each of a forward and rearward direction with respect to the pedal axle (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle); wherein the control circuitry is configured to: control the electric motor to accelerate the driver forward based on the one or more signals indicating a forward tilt of the at least one pedal, the electrical battery power delivered to the electric motor for forward acceleration proportional to a degree of forward tilt of the at least one pedal (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle and the speed change, i.e. acceleration, is proportional to the tilt); and control the electric motor to accelerate the driver rearward based on the one or more signals indicating a rearward tilt of at least one pedal, the electrical battery power delivered to the electric motor for rearward acceleration proportional to a degree of rearward tilt of the at least one pedal (¶ 52, rocking pedals forward or backward for forward/backward motion of the vehicle and the speed change, i.e. acceleration, is proportional to the tilt).
Hafendorfer does not disclose at least one pedal tilt sensor configured to output one or more signals to the control circuitry indicating a degree of tilt of the at least one pedal.   However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶¶ 9 and 54-55, forward/reverse pedal position signal).  It would have been obvious for one of ordinary Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on electrical signal rather than mere mechanical operation of the pedal(s) thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 2, Hafendorfer further discloses wherein the at least one pedal comprises a first pedal and a second pedal, the first and second pedals being disposed on opposing lateral sides of the driver (Fig. 4, pedals 52 and 53).
With respect to claim 4, Hafendorfer does not expressly disclose wherein the at least one pedal tilt sensor comprises a potentiometer that outputs the one or more signals based on the direction and degree of tilt of the at least one pedal. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 57).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on electrical signal rather than mere mechanical operation of the pedal(s) thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 5, Hafendorfer further discloses wherein the at least one pedal has a neutral position in which the at least one pedal is within a range of tilt from horizontal in the forward and rearward directions with respect to the ground surface, and the control circuitry is configured to not deliver driving power to the electric motor for accelerating the driver forward or rearward when the at least one pedal is in the neutral position (¶ 34).
With respect to claim 6, Hafendorfer does not expressly disclose wherein the range includes 5 degrees of forward or rearward tilt of the pedal from horizontal.  Nevertheless, it In re Aller, 105 USPQ 233.  In this case, ±5 degrees seems to be a comfortable range for a person thus improves user friendliness of the system without compromising sensitivity of the pedal.
With respect to claim 7, Hafendorfer does not expressly disclose a speed sensor configured to output a speed signal indicative of a current measured speed of the driver.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 8, Hafendorfer does not expressly disclose wherein the control circuitry is configured to: determine a target forward speed based on the degree of forward tilt of the at least one pedal as indicated by the one or more signals; increase delivery of driving power to the electric motor if the target forward speed is greater than the current speed of the driver as indicated by the speed signal; and decrease delivery of driving power to the electric motor if the target forward speed is less than the current speed of the driver as indicated by the speed signal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61, i.e. Hall effect sensor is used as a feedback signal to the controller so that selected speed is maintaining regardless …).  It would have been obvious for one of ordinary skill in the art Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.
With respect to claim 9, Hafendorfer does not expressly disclose wherein the control circuitry is further configured to: determine a target reverse speed based on the degree of rearward tilt of the at least one pedal as indicated by the one or more signals; increase delivery of driving power to the electric motor if the target reverse speed is greater than the current speed of the driver as indicated by the speed signal; and decrease delivery of driving power to the electric motor if the target reverse speed is less than the current speed of the driver as indicated by the speed signal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶ 61, i.e. Hall effect sensor is used as a feedback signal to the controller so that selected speed is maintaining regardless …).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 10, Hafendorfer does not expressly disclose a speed control input configured to output a set point signal to the control circuitry, the set point signal indicating a forward speed set point; wherein the forward speed set point is a non-zero value and less than a maximum forward speed at which the control circuitry will cause the driver to be accelerated to by the electric motor based on a maximum forward tilt position of the at least one pedal.  However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶¶  9 and  57-61, “proportional speed signal ranges from a zero speed signal up to a preprogrammed maximum speed signal”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 11, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap a forward speed range based on the forward speed set point, the forward speed range corresponding to a range of forward speeds that can be indicated based on a proportional forward tilt of the at least one pedal. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges.”  The claimed remap is construed consistent with applicant’s Figs. 11-12).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 12, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by setting the current target forward speed to the forward speed set point based on the at least one pedal being tilted past a threshold angle associated with the forward speed set point. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 13, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by substituting a truncated forward speed range and a forward speed set point range for the forward speed range when determining the target forward speed, the forward speed set point range corresponding to greater forward tilt of the at least one pedal as compared to the truncated forward speed range. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  Moreover, subdividing or truncating the ranges as desired is considered to be a simple matter of design choice well within ordinary skill in the art.  The motivation for such choice is to have a more granular control over speed setting thus ensuring more uniform operation of the system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed. 
With respect to claim 14, Hafendorfer does not expressly disclose wherein the control circuitry is further configured to: proportionally increase the target forward speed as the at least one pedal further tilts through the truncated forward speed range; and maintain the target forward speed at a level corresponding to the forward speed set point despite forward or rearward tilting of the at least one pedal within the forward speed set point range. However, Sprinkle, in the e.g. ¶57, “proportional speed signal ranges” and threshold corresponding to any arbitrary degree).  Moreover, subdividing or truncating the ranges as desired is considered to be a simple matter of design choice well within ordinary skill in the art.  The motivation for such choice is to have a more granular control over speed setting thus ensuring more uniform operation of the system.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 15, Hafendorfer does not expressly disclose wherein the control circuitry is configured to remap the forward speed range by setting a speed associated with the forward speed set point as the maximum forward speed of the forward speed range and rescaling the rest of the forward speed range based on the speed associated with the forward speed set point. However, Sprinkle, in the same field of invention, clearly teaches this limitation (e.g. ¶57, “proportional speed signal ranges” and “preprogrammed maximum speed signal”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sprinkle into the invention of Hafendorfer to more precisely control the speed by relying on directly obtained sensor values thus improving movement continuity and attaining more accurate speeds and accelerations as needed.  
With respect to claim 16, Hafendorfer further discloses wherein the at least one wheel comprises a first wheel and a second wheel (Fig. 2), but not wherein the first and second wheels are the only wheels of the driver that contact the ground surface during operation of the driver.  
 With respect to claim 17, Hafendorfer further discloses wherein the driver does not include a steering mechanism (¶ 32).
With respect to claim 19, Hafendorfer further discloses a motion control mechanism linked to the at least one pedal (Fig. 4), the motion control mechanism comprising: a dampener mechanically linked to the pedal axle (¶ 34); a linking rod mechanically linked to the pedal axle (Fig. 4, 83/84); but not a spring mechanically linked to the linking rod.  Nevertheless, Hafendorfer does disclose using a cable/cam system to achieve the same function and to reduce or eliminate vehicle jerk which may otherwise result from sudden pedal movement in either direction.  It would have been known by one having ordinary skills in the art before the effective filing date of the claimed invention to have used a spring instead of the cable/cam arrangement system as both are achieving the same results.  Moreover, using a spring may be more preferred due to its single structure thus reducing potential failures.
With respect to claim 20, Hafendorfer further discloses wherein the dampener comprises a housing with at least one chamber, and a fluid within the housing (¶ 34).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer in view of Sprinkle and in further view of Moujoud (US 2017/0072989).
With respect to claim 3, Hafendorfer does not expressly disclose wherein the first and second pedals are mechanically linked to one another via the pedal axle such that the first and second pedals tilt together.  Nevertheless, such an arrangement is well within ordinary skill in the  Moujoud shows such arrangement (e.g. ¶ 43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Moujoud into the invention of Hafendorfer to more intuitively guide the vehicle (see Moujoud’s ¶ 43). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer in view of Sprinkle and in further view of Neuling (US 6,003,625, included in the IDS dated 11/20/2019).
With respect to claim 18, Hafendorfer does not expressly disclose a hitch for connecting the driver to the ground surface modifying machine, the driver configured to push the ground surface modifying machine forward, and pull the ground surface modifying machine rearward, via the hitch.  however, Neuling teaches such arrangement (e.g. Figs. 2-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Neuling into the invention of Hafendorfer to facilitate the attachment of the driver to additional work implements (in this case a paint striper).

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 6,357,232 teaches a differential pedal interface system for controlling the forward and reverse speed, acceleration, deceleration, and jerk of a work machine including foot pedals coupled to each other for differential movement, displacement of one pedal controlling movement in the forward direction and displacement of the other pedal controlling movement in the reverse direction. The present system further includes at least one sensor coupled to one of 
US 2020/0062100 teaches a kart and a pedal speed controller. The kart is provided with a controller for controlling speed. The pedal speed controller comprises a pedestal and a pedal. One end of the pedal is articulated with the pedestal and keeps a certain angle with the pedestal. The pedal speed controller also comprises a sensor connected with the controller. The sensor can obtain displacement signal along the tread direction of the pedal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669